La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
La Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico acude ante nosotros mediante el procedi-miento de certificación y nos formula la pregunta si-guiente: “¿Tiene la Gobernadora del Estado Libre Asociado de Puerto Rico la autoridad, al amparo de la Constitución de Puerto Rico, para destituir a la Directora Ejecutiva del Consejo de Desarrollo Ocupacional y Recursos Humanos?” (Traducción nuestra.(1)
Previo a la discusión del asunto traído ante nuestra atención, debemos resumir los hechos del caso según nos fueron presentados por la corte de distrito en su solicitud de certificación y los documentos anejados en ésta.
HH
A. La Sra. Janet Santana comenzó en el servicio pú-blico del Gobierno del Estado Libre Asociado en 1994, *34cuando comenzó a trabajar en el Departamento de Educación. Posteriormente pasó a laborar a la Oficina del Gobernador, donde ejerció el cargo de ayudante a cargo de asuntos federales. Allí laboró desde enero de 1997 a julio de 2000, cuando fue nominada por el entonces Gobernador de Puerto Rico, Hon. Pedro J. Rosselló González, para ocu-par el cargo de Directora Ejecutiva del Consejo de Desarro-llo Ocupacional y Recursos Humanos (Consejo de Desarro-llo Ocupacional o Consejo) por el término de cuatro años, conforme dispone el Art. 5 de la Ley Núm. 97 de 18 de diciembre de 1991, según enmendada, 18 L.P.R.A. sec. 1584.
En mayo de 2000, el entonces gobernador Rosselló Gon-zález promulgó la Orden Ejecutiva 2000-06 para designar al Consejo de Desarrollo Ocupacional como el depositario y administrador de los fondos asignados a Puerto Rico por la Ley de Inversión en la Fuerza Trabajadora, Workforce Investment Act, Ley Núm. 105-220, 112 Stat. 946 (1998), 29 U.S.C.A. secs. 2801-2945 (WIA).(2) Los fondos WIA, que as-cendían a $300 millones de dólares, pasaron entonces a ser administrados por el Consejo de Desarrollo Ocupacional.
El 2 de enero de 2001, y luego de las elecciones genera-les celebradas en Puerto Rico en noviembre de 2000, la Hon. Sila M. Calderón juró como Gobernadora de Puerto Rico. La gobernadora Calderón designó al Ledo. Víctor Rivera Hernández como Secretario del Departamento del Trabajo. Este también asumió su cargo el 2 de enero de 2001.
*35El 3 de enero de 2001, la Gobernadora promulgó la Or-den Ejecutiva 2001-03 como medida de control del gasto público y para propiciar la estabilidad fiscal del Gobierno, ante lo que se estimaba iba a ser un presupuesto deficita-rio para ese año fiscal. Así, la orden ejecutiva dispuso que todos los puestos en el servicio de carrera que estuvieran vacantes en ese momento permanecieran sin ocupar. Dis-puso, además, que se requiriera la autorización previa del Secretario de la Gobernación cuando fuera necesario ocu-par alguna de las vacantes existentes en las agencias del Estado Libre Asociado. Además, esta Orden requirió la pre-via autorización del Secretario de la Gobernación cuando se fuera a otorgar o enmendar algún contrato de servicios profesionales o consultivos. La Orden Ejecutiva 2001-03 iba dirigida a “cualquier junta, cuerpo ... comisión, corpo-ración pública, departamento ... autoridad ... o cualquier instrumentalidad del Poder Ejecutivo del Estado Libre Asociado”. Boletín Administrativo Núm. OE-2002-03, Apéndice 2, pág. 6.
La demanda instada alega que a raíz del nombramiento del licenciado Rivera Hernández y éste asumir el cargo de Secretario del Trabajo, la señora Santana comenzó a expe-rimentar acciones discriminatorias en su contra que culmi-naron con su destitución como Directora Ejecutiva del Con-sejo de Desarrollo Ocupacional. Se arguye que dichas acciones fueron motivadas por su afiliación política al Par-tido Nuevo Progresista.
La carta de destitución enviada por la señora Goberna-dora a la señora Santana, de 7 de marzo de 2001, indicaba lo siguiente:
Usted funge como Directora Ejecutiva del Consejo de Desa-rrollo Ocupacional y Recursos Humanos (“CDORH”). Como tal, participa en la operación y dirección del desarrollo ocupa-cional y de recursos humanos del Estado Libre Asociado lo que conlleva, entre otras cosas, la implantación de programas para desarrollar la inversión el las fuerzas trabajadoras de Puerto *36Rico. Sus funciones por lo tanto son de naturaleza puramente ejecutiva.
... [U]sted ha realizado unos actos que denotan incumpli-miento e insubordinación a la Orden Ejecutiva OE-2001-03 y las ordenes [sic] y directrices del Secretario del Trabajo, Hon. Victor [sic] Rivera Hernández, como es su deber en Ley. Entre los hallazgos de incumplimiento y de insubordinación se en-cuentran los siguientes: (1) usted realizó tres nombramientos sin autorización mía, del Secretario de la Gobernación o del Secretario del Trabajo; (2) usted realizó un viaje a California para asuntos oficiales, sin la notificación y aprobación del Se-cretario del Trabajo; (3) usted anunció al personal del consejo una reorganización del Plan de Clasificación de puestos de carrera sin el consentimiento del Secretario del Trabajo; (4) usted autorizó cinco órdenes [sic] de compras de equipos entre el 22 de enero y el 9 de febrero de 2001; y (5) usted ocasionó la devolución de $1,476,070.81 de fondos federales del Título III, y ésta resultó ser una decisión incorrecta, ya que dichos fondos eran necesarios para los asuntos relacionados de cierre de empresas. Apéndice 1, págs. 1-2.
Así las cosas, en mayo de 2001, la señora Santana y su esposo presentaron ante la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico una demanda por discrimen político bajo la ley federal de derechos civiles, 42 U.S.C.A. see. 1983. En ésta, solicitaron daños compensato-rios y punitivos, y que se expidiera un remedio interdictal. Demandó, tanto en su capacidad personal como oficial, a la señora Gobernadora, al Secretario del Trabajo, al director del Consejo, Xavier González Calderón, y al representante en la Región II del Departamento del Trabajo de Estados Unidos, el Sr. Ralph Muñiz.
La demanda instada contiene tres reclamaciones princi-pales bajo la legislación federal de derechos civiles, a saber: una reclamación por violación a la Primera Enmienda por alegado discrimen por afiliación política; una reclama-ción por violación a la cláusula de debido proceso de ley de la Decimocuarta Enmienda de la Constitución de Estados Unidos en su vertiente procesal, bajo el fundamento que la *37señora Santana tenía un interés propietario en su empleo, y una tercera reclamación en la cual se argüyó que los demandados conspiraron entre sí para destituirla de su puesto.(3)
En respuesta a la demanda instada los demandados, en su capacidad personal, presentaron una moción de desesti-mación fundamentada principalmente en la doctrina de in-munidad condicionada (“qualified immunity”). En la mo-ción presentada, solicitaron la desestimación del caso fundamentados en que, primero, la destitución de la se-ñora Santana no violaba sus derechos al amparo de la Pri-mera Enmienda, ya que el puesto que ella ocupaba implan-taba política pública, por lo que el requisito de afiliación política para dicho cargo era apropiado. Segundo, que no se le había violado el debido proceso de ley, ya que ella no tenía un derecho propietario sobre el puesto que desempeñaba. Tercero, que no concurrían en este caso los requisitos necesarios para establecer una causa de acción por conspiración, al amparo del estatuto federal de dere-chos civiles. Finalmente, los demandados presentaron la defensa de inmunidad condicionada, por lo que solicitaron la desestimación de la demanda instada en su capacidad personal.
El 14 de febrero de 2002, la Corte de Distrito emitió una opinión en la cual acogió algunos de los planteamientos de los demandados, desestimando por lo tanto la causa de ac-ción de discrimen político según la Primera Enmienda y la causa de acción de conspiración señalada en 42 U.S.C.A. sec. 1985(3). Santana v. Calderón, 188 F.Supp.2d 160 (D. P.R. 2002). La corte de distrito denegó la solicitud de *38desestimación de la causa de acción por alegada violación al debido proceso de ley en su aspecto procesal.
Inconformes con la determinación, los demandados ins-taron una apelación interlocutoria ante la Corte de Apela-ciones de Estados Unidos para el Primer Circuito. En el recurso instado se impugnó la determinación del tribunal a quo de denegar la desestimación de la reclamación de vio-lación del debido proceso de ley en su aspecto procesal. La corte de apelaciones revocó a la corte de distrito y deter-minó que, en efecto, los demandados estaban protegidos por la doctrina de inmunidad condicionada respecto a la reclamación bajo la cláusula de debido proceso de ley en su vertiente procesal. Véase Santana v. Calderón, 342 F.3d 18 (1er Cir. 2003).
El foro apelativo concluyó que, al momento de los he-chos que dieron base a la reclamación de la señora Santana, no estaba claramente establecido que ésta tuviese un derecho propietario sobre el cargo que ocupaba, por lo que procedía desestimar reclamación instada contra los de-mandados en su capacidad personal. La corte de apelacio-nes, razonando por analogía y aplicando la jurisprudencia del Tribunal Supremo sobre la facultad del Presidente de destituir funcionarios de la Rama Ejecutiva, concluyó que la Gobernadora muy bien podía tener la facultad constitu-cional de destituir a la señora Santana como Directora Eje-cutiva del Consejo. Reconociendo que ello no había sido resuelto por este Tribunal, concluyó que no estaba clara-mente establecido que tal curso de acción era o no proce-dente, lo que permitía que los demandados estuviesen co-bijados por inmunidad condicionada al destituirla del cargo. (4)
*39La corte, de apelaciones devolvió el caso al tribunal de instancia para que prosiguieran los procedimientos en cuanto a las otras reclamaciones incluidas en la demanda instada. La corte instó al foro inferior a consultar con las partes sobre la deseabilidad de certificar a este Tribunal la controversia sobre la existencia o no de un derecho propie-tario sobre el cargo de Director Ejecutivo del Consejo de Desarrollo Ocupacional. Señaló dicho foro, específica-mente:
Only the Supreme Court of Puerto Rico can definitively resolve this property right issue. Therefore, we urge the district court, as it proceeds with the suit for injunctive relief and the other claims against the defendants, to consult with the parties about the appropriateness of certifying to the Puerto Rico Supreme Court the Commonwealth constitutional issue relating to the removal power of the Governor. Santana v. Calderón, supra, pág. 31.
Así las cosas, el 2 de septiembre de 2004 la corte de distrito presentó ante la Secretaría de este Tribunal una solicitud de certificación expedida por el Hon. Juez Jaime Pieras, ante quien se ventila el caso de epígrafe. Aceptada la certificación inteijurisdiccional presentada, le concedi-mos a ambas partes un término simultáneo para presentar sus respectivos alegatos. Éstas comparecieron, y estando en posición de resolver, pasamos a así hacerlo.
Antes de pasar a discutir propiamente la controversia de derecho planteada en este recurso, se hace necesario describir con mayor detenimiento las facultades encomen-dadas por ley al Director Ejecutivo del Consejo de Desarro-llo Ocupacional ya que, como se discutirá más adelante, ello incide directamente sobre la pregunta certificada.
*40B. El Director Ejecutivo del Consejo de Desarrollo Ocupacional es el funcionario que dirige los trabajos administrativos y operacionales del Consejo. 18 L.P.R.A. sec. 1584. Es un cargo creado en virtud de la Ley Núm. 97 de 18 de diciembre de 1991 (18 L.P.R.A. sec. 1581 et seq.), que se ejerce por el término fijo de cuatro años y su salario lo establece el Gobernador. (5) La ley no dispone para la destitución de este funcionario.
El Consejo de Desarrollo Ocupacional está compuesto por el Secretario de Educación, la Secretaria de la Familia, el Secretario de Desarrollo Económico, el Secretario del Trabajo —quien lo preside— tres representantes del sector privado y tres del interés público. 18 L.P.R.A. sec. 1584. El Consejo fue el mecanismo diseñado por el legislador para administrar y regir el Sistema de Formación Tecnológico Ocupacional del Estado Libre Asociado de Puerto Rico. íd. El Sistema agrupa el “conjunto de agencias, programas o unidades operacionales que directa o indirectamente ofre-cen servicios relacionados con la formación tecnológico-ocupacional no universitaria”. 18 L.P.R.A. sec. 1581(k). Esta formación tecnológica ocupacional es “el proceso sis-temático formal para proveer a cada participante los cono-cimientos y experiencias para desarrollar las competencias que le permitan ingresar en un empleo, retenerlo y mejo-rar en su condición de trabajo”. 18 L.P.R.A. sec. 1581(d).
El Director Ejecutivo y el Consejo de Desarrollo Ocupa-cional tienen a cargo desempeñar las siguientes funciones, entre otras: (1) “[¿Implantar y hace cumplir la política pú-blica que se establece en esta legislación y aquella otra que en el futuro pueda establecerse con relación a la educación técnico-ocupacional y a los propósitos de este capítulo”; (2) “[establecer los objetivos que reorientarán al Sistema ... *41de acuerdo a la política pública establecida(3) “[e]stablecer los niveles de competencias mínimas que de-ben poseer los alumnos del Sistema”; (4) “[ejstablecer las normas necesarias para la consolidación de dos o más pro-gramas tecnológicos u ocupacionales del Sistema”; (5) so-meter las peticiones presupuestarias de los componentes del Sistema a la Oficina de Presupuesto y Gerencia; (6) “[s]er el depositario y administrar los fondos que recibe Puerto Rico” bajo la ley federal de Educación Vocacional y Tecnológica Aplicada Carl D. Perkins. (Énfasis suplido.) 18 L.P.R.A. sec. 1585(a), (b), (e), (g), (k) y (w).
Además, como indicamos al inicio, en virtud de la Orden Ejecutiva 2000-06, el Consejo de Desarrollo Ocupacional es el depositario y administrador de los fondos WIA que re-cibe Puerto Rico del Gobierno federal, los cuales ascienden a trescientos millones de dólares.(6) Le corresponde al Director Ejecutivo del Consejo auditar las juntas locales y regionales que reciben estos fondos para cerciorarse del cumplimiento con la reglamentación aplicable estatal y federal. Véase la Segunda demanda enmendada, pár. 4.9. El Director Ejecutivo, además, participa en la evaluación de propuestas sometidas para recibir estos fondos y en la autorización eventual de los desembolsos corres-pondientes. Íd.
Con ese trasfondo, pasemos entonces a evaluar la con-troversia relativa a la facultad constitucional del Goberna-dor de remover a funcionarios nombrados por él. Primero, haremos una breve reseña del mecanismo de certificación y su importancia. Luego, un recuento histórico de la facultad de destitución de un gobernador previo a la adopción de la Constitución, para finalmente analizar la controversia cer-*42tificada en el contexto del alcance de la cláusula de nom-bramiento de la Constitución. Veamos detenidamente.
HH f-H
El ordenamiento procesal civil puertorriqueño reconoce dos tipos de certificación, la intrajurisdiccional y la inteijurisdiccional. El caso de autos involucra la certificación inteijurisdiccional, la cual está regulada por el Art. 3.002(f) de la Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. sec. 24s(f)), la Regla 53.1(f) de Procedimiento Civil, 32 L.P.R.A. Ap. III, y la Regla 25 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A.
La certificación interjurisdiccional es un mecanismo procesal efectivo que permite mitigar las tensiones inherentes a un sistema de justicia federalista en el que coexisten en una misma jurisdicción dos sistemas judiciales soberanos: el federal y el estatal. Mediante la certificación, uno de esos soberanos procura la asistencia del segundo para que éste emita un pronunciamiento definitivo sobre una cuestión dudosa de derecho, anunciando así un nuevo principio legal. J. Nash, Examining the Power of Federal Courts to Certify Questions of State Law, 88 Cornell L. Rev. 1672, 1690 (2003); G. Calabresi, Federal and State Courts: Restoring a Workable Balance, 78 N.Y.U.L. Rev. 1293 (2003).
Este procedimiento adelanta los intereses tanto del sistema judicial federal como del sistema judicial estatal. En Arizonans for Official English v. Arizona, 520 U.S. 43, 76 (1997), el Tribunal Supremo federal indicó lo siguiente sobre los beneficios que deriva el sistema federal de la correcta utilización del procedimiento de certificación: “[Certification] allows a federal court faced with a novel state-law question to put that question directly to the State’s highest court, reducing the delay, cutting costs, *43and increasing the assurance of gaining an authorative response.” Véase J.I. Braun, A Certification Rule for California, 36 Santa Clara L. Rev. 935, 940 (1996) (“from a federal court’s point of view, allowing certification of an uncertain point of state law avoids both the necessity of time-consuming speculation on the unfamiliar law of a foreign jurisdiction and the possibility of... error”). En igual sentido, véanse: J.S. Kaye y K.I. Weissman, Interactive Judicial Federalism: Certified Questions in New York, 69 Fordham L. Rev. 373, 378 (2000); D.K. Sloviter, A Federal Judge Views Diversity Jurisdiction through the Lens of Federalism, 78 Vand. L. Rev. 1671, 1679-1680 (1992); J. Corr e I. Robbins, Interjurisdictional Certification and Choice of Law, 41 Vand. L. Rev. 411, 415 esc. 11 (1988). Por lo tanto, consideraciones de eficiencia en la tramitación de los casos, certeza judicial, cortesía (“comity”) y deferencia al más alto tribunal estatal, son algunas de las consideraciones que abonan a la utilización del mecanismo de certificación por el foro federal.
Desde la óptica del sistema judicial estatal, la certificación interjurisdiccional es también un mecanismo de gran utilidad y beneficio. En Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780, 785 (1982), indicamos que este mecanismo permite “preservar y respetar la función prístina de las cortes estatales de interpretar y formular el derecho de los estados”. Véase, además, Guzmán v. Calderón, 164 D.P.R. 220 (2005). De esta forma, las prerrogativas de un estado de establecer, definir y delimitar los linderos de su derecho se salvaguardan. Se propicia y adelanta así una interrelación judicial armoniosa y de respeto mutuo entre los dos sistemas judiciales soberanos que conviven en el Estado Libre Asociado.
*44HH I
A. La Constitución del Estado Libre Asociado no contiene una disposición expresa que establezca la facultad del Gobernador de destituir funcionarios públicos. El único mecanismo de destitución que se recoge en nuestra Constitución es el residenciamiento. Art. III, Sec. 21, Const. E.L.A., L.P.R.A., Tomo 1.
Ahora bien, históricamente, la facultad de remover o se-parar a un funcionario de su cargo por el Primer Ejecutivo había sido reconocida desde principios de siglo XX, cuando en el 1902 se aprobó el Código Político. Así, el Art. 53 del Código Político de 1902 dispuso, al enumerar las prerroga-tivas del Gobernador, que éste estaba facultado “para se-parar a cualquier funcionario que hubiere nombrado; po-drá declarar vacante el cargo y cubrirlo en la forma prescrita por ley”. 3 L.P.R.A. sec. 6.(7) Por lo tanto, nuestro ordenamiento contiene, desde hace más de un siglo, una ley general donde se le reconoce esta prerrogativa al Primer Ejecutivo, sujeto a que ello ocurra de “la forma pres-crita por ley”. Por lo tanto, el referido Art. 53, aunque re-conoció la facultad de destitución, la condicionó a las restricciones prescritas por ley.
Por otro lado, en Gelpí v. Leahy, Gobernador, 56 D.P.R. 925, 926 (1940), al interpretar la See. 49 del Acta Jones, Carta Orgánica de 1917, Documentos Históricos, L.P.R.A., Tomo 1,(8) que facultaba al Gobernador a nombrar jueces, *45dijimos: “Ese artículo ... otorga al Gobernador el poder ab-soluto de destituir como inherente al poder de nombrar” (Énfasis suplido.)
Vemos así cómo al momento de adoptar nuestra Consti-tución existía ya en Puerto Rico una normativa estatutaria y jurisprudencial que reconocía, como ínsito al poder de nombrar del Gobernador, el concomitante poder de desti-tuir; facultad que describimos en Gelpí v. Leahy, Gobernador, supra, como absoluta.
Analicemos entonces el texto de la Constitución del Es-tado Libre Asociado de Puerto Rico.
B. Al adoptarse la Constitución en 1952, los Constituyentes procuraron una estructura de gobierno compuesta por tres poderes coiguales, subordinados todos a la soberanía del pueblo. Art. I, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1. Cada uno de estos poderes, aunque soberano e independiente respecto al ejercicio del poder conferido, se interrelaciona con los otros, manteniendo íntegra la autoridad de cada cual. Pueblo v. Santiago Feliciano, 139 D.P.R. 361, 420 (1995). Como muy acertadamente señaló el Juez Asociado Jackson, en su opinión concurrente en Youngstown Co. v. Sawyer, 343 U.S. 579, 635 (1952):
While the Constitution diffuses power the better to secure liberty, it also contemplates that practice will integrate the dispersed powers into a workable government. It enjoins upon the branches separateness but interdependence, autonomy but reciprocity.
La doctrina de separación de poderes se asienta precisamente sobre el principio que el poder se delega en las tres ramas de gobierno para así “evitar la concentración de poderes en una sola rama, o el abuso de poder de parte de otra”. Pueblo v. Santiago Feliciano, ante. La existencia de tres poderes coiguales genera necesariamente tensión y fricción entre las ramas, que se aminora me-*46diante un sistema de pesos y contrapesos, que permite ca-librar el fino equilibrio en el ejercicio del poder, según lo ordena la Constitución. Véanse: Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); Banco Popular v. Corte, 63 D.P.R. 66 (1947).
El Art. IV de nuestra Constitución describe el alcance del Poder Ejecutivo. En el Art. IV, Sec. 1, se dispuso específicamente que el Poder Ejecutivo lo ejerza el Gobernador. De otra parte, la See. 4 del Art. IV dispone que el Gobernador podrá “[n]ombrar, en la forma que se disponga en esta Constitución o por ley, a todos los funcionarios para cuyo nombramiento esté facultado.” Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 385.
Durante el proceso de debate de la Asamblea Constitu-yente sobre el Poder Ejecutivo, el delegado señor Gutiérrez Franqui propuso que se eliminara de este artículo una sec-ción que le confería al Gobernador la facultad siguiente: “Ejercer la dirección general de la administración pública.” El delegado Gutiérrez Franqui objetó dicho lenguaje por entender que constituía una limitación a las facultades constitucionales del Gobernador. Indicaba el señor dele-gado Gutiérrez Franqui:
Entonces, leyendo este artículo como fue aprobado en la Co-misión Total, nos pareció que insertar esta expresión: “ejercer la dirección general del poder ejecutivo del gobierno’ podía aparecer como una limitación a la sección 1 donde decía que ‘el poder ejecutivo’... cual es, ‘se ejercerá por un gobernador.’ ”
Si aquí decimos que su atribución y función es supervisar, la dirección general, eso no es ser jefe supremo del poder ejecu-tivo, a nuestro juicio, sino que má s bien es una limitación a esa facultad.
Entendimos, que la forma de corregir la posible duda, era eliminar esa frase en su totalidad con esta explicación como propósito de la enmienda, para que resultara claro de la acción de esta Convención, que había sido su propósito investir a este funcionario ejecutivo, a este jefe ejecutivo con la facultad y la *47autoridad suprema en el poder ejecutivo, sin limitaciones de ninguna clase. (Énfasis suplido.) 3 Diario de Sesiones de la Convención Constituyente 2272 (1952). Véase, además, J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. III, págs. 114-117.
Nuestra Constitución, por lo tanto, adoptó un Poder Ejecutivo unitario al investir a un solo funcionario —el Gobernador— con la autoridad suprema en la Rama Ejecutiva “sin limitaciones de ninguna clase”. Ello permite impartirle dinamismo y unidad de propósito a la Rama Ejecutiva; fortalece al Primer Ejecutivo en la protección de sus prerrogativas constitucionales frente a lo que serán intentos de socavarlas por las otras ramas, y le hace responsable único de la gestión de una de las tres ramas de gobierno frente a la ciudadanía.(9)
Investir al Gobernador de la facultad y autoridad suprema con el Poder Ejecutivo “sin limitaciones de ninguna clase” requiere —para que esa expresión tenga verdadero contenido— que, como mínimo, el Primer Ejecutivo tenga la autoridad legal para impartir instrucciones u órdenes de carácter obligatorio a los funcionarios de la Rama Ejecutiva que nombra, para que se tomen las medidas que, a su juicio, adelanten la política pública del Gobierno.(10) Ello, a su vez, supone que el Gobernador tiene la facultad de remover a ese funcionario si rehúsa actuar acorde con lo que es la política pública expresada por el Gobernador. Sólo de esta forma el Primer Ejecutivo se cerciorará que se ejecuta la política pública establecida y se cumpla con la ley. En última instancia, el poder de destituir es equivalente al poder de controlar las acciones de los funcionarios *48del ejecutivo que formulan o contribuyen a formular polí-tica pública.(11)
Por otro lado, el Art. IV, Sec. 4 de la Constitución, supra, enumera los deberes, las funciones y las atribuciones constitucionales del Gobernador, entre las que se encuentra la obligación de “cumplir y hacer cumplir las leyes.” Para cumplir con esta obligación constitucional, el Gobernador tiene que nombrar a los funcionarios que le puedan asistir en dicha encomienda. Es evidente que no es posible que tal responsabilidad recaiga exclusivamente sobre una persona.
La esencia del concepto poner en vigor la ley “no es la mera interpretación e implementación del mandato legislativo, sino es determinar quién ejerce la última autoridad sobre los oficiales que implementan la ley”. (Énfasis en el original.) Noriega v. Hernández Colón, 135 D.P.R. 406, 463 (1994). Como secuela de la obligación de cumplir y de hacer cumplir la ley que impone la Constitución, está el poder de ejercer “la última autoridad sobre ... [los] oficiales” que asisten al Gobernador en el descargo de esa responsabilidad, lo que implica necesariamente el poder de remoción de quienes incumplan con esa responsabilidad.
Debemos entonces concluir, a la luz de los supuestos antes mencionados, que consustancial con la facultad constitucional de nombramiento del Primer Ejecutivo, está la de destituir a quien se nombra. Véase In re Marín Báez, 81 D.P.R. 274, 278 esc. 3 (1959) (“Quedaría como única alternativa, la de recurrir al poder inherente del Ejecutivo para destituir a los funcionarios que él nombra”). Esta prerrogativa, como vimos, no era foránea a nuestro ordenamiento cuando se aprobó la Constitución en 1952.
*49C. El contenido y alcance del poder de nombramiento del Gobernador y su facultad de destituir a funcionarios subordinados a él, es un tema que recientemente aborda-mos como resultado también de una solicitud de certificación. Guzmán v. Calderón, supra. Hoy lo aborda-mos nuevamente.
La discusión habida durante el proceso de adopción de la Constitución, específicamente en lo que se refiere a los poderes de la Asamblea Legislativa, nos sirven como punto de partida, como siempre, para deslindar el alcance de es-tas facultades del Gobernador frente a las prerrogativas de la Asamblea Legislativa.
El Art. III de la Constitución, relativo a los poderes de la Asamblea Legislativa, contenía un lenguaje que facultaba a la Asamblea Legislativa a “determinar las funciones, de-beres y el término de servicios de los secretarios de gobierno”. Contenía, además, otra disposición, que proveía que “[n]ingún secretario de gobierno desempeñará su cargo por un término que exceda al de la incumbencia del Gober-nador que lo nombró”. El delegado señor Gutiérrez Fran-qui propuso que dichas disposiciones se eliminasen, invo-cando para ello lo resuelto por el Tribunal Supremo de Estados Unidos en Myers v. United States, 272 U.S. 52 (1926), y en Humphrey’s Executor v. U.S., 295 U.S. 602 (1935). En estos casos se discutió extensamente el alcance de la cláusula de nombramiento de la Constitución de Es-tados Unidos y las limitaciones que le impone al ejercicio del poder del Congreso. Por su relevancia a la controversia que hoy nos ocupa, citamos in extenso:
Al examinar cuidadosamente esta disposición, nos asaltó la duda de si era facultad propia de la Asamblea Legislativa, en un gobierno de sistema republicano, y en donde la Asamblea Legislativa tiene la facultad de aprobar leyes por encima del veto del Gobernador, que el poder legislativo pudiera tener la facultad, de variar a su antojo, el término de duración de los *50cargos de los secretarios de gobierno; o de variar a su antojo, la especificación de sus funciones.
En nuestro estudio del problema, fuimos a buscar la fuente del derecho constitucional americano, y en primer término nos encontramos con que la Constitución de los Estados Unidos nada dice sobre las funciones y el término de duración de los cargos de los miembros del Gabinete. Al encontrarnos con esa situación en la Constitución federal, empezamos a buscar la historia judicial de interpretación que pudiera haber sobre el particular, y encontramos que el problema fue uno objeto de amplia consideración y discusión por los federalistas y por los primeros comentaristas de la Constitución americana. ...
La primera controversia judicial que surge en tomo al pro-blema, [ ... ] se conoce en la jurisprudencia [... ] como el caso Myers. El caso Myers sostuvo que la Constitución de los Esta-dos Unidos, al concederle al Presidente la facultad de nombra-miento, le concedió como ingrediente indispensable de esa fa-cultad, la facultad de destitución en cualquier momento; y que ninguna disposición del Congreso de los Estados Unidos podía fijarle término a un funcionario del [poder] ejecutivo que fuese válido, contra la facultad absoluta del [jefe] ejecutivo de remo-verlo en cualquier momento.
Así fue que la situación llegó a la corte, y es en esa fecha en que se modifica la regla absoluta, en el caso de Myers, y se decide que la Constitución de los Estados Unidos, al guardar silencio sobre el término de duración de los cargos de los miembros del Gabinete, y al no autorizar específicamente al Congreso para legislar sobre la materia, había procedido sobre la base, de que siendo esos cargos de naturaleza tal que per-tenecían a la rama ejecutiva, en su propia esencia, el poder del Presidente de nombrar y destituir en esos cargos era absoluto; y que en eso se confirmaba la doctrina del caso de Myers.
Pero señaló el caso de Humphreys que la regla no es así, cuando se trata de nombramientos que el Presidente hace, pero que, en primer lugar, no son de la esencia misma del poder ejecutivo, o son nombramientos que hace para personas que desempeñan funciones en una de las otras dos ramas del gobierno. Bien sea en la rama legislativa, o en la rama judicial, o en los organismos de carácter cuasi judicial. O sea, que la facultad del Presidente de los Estados Unidos para nombrar una persona en la rama legislativa, que le fuera señalada por ley, tiene que regirse con todas las limitaciones que la ley le imponga. Y si le impone un término de tiempo, ese término de *51tiempo es superior al poder del [jefe] ejecutivo al hacer la designación.
Si la ley le concede al Presidente de los Estados Unidos la facultad de hacer un nombramiento de carácter judicial, o para una junta u organismo de carácter cuasi judicial, y le fija un término, entonces el término es obligatorio para el Presi-dente, y no puede disponer del cargo sin sujeción a lo que la ley disponga en cuanto al término. Que donde es claro, que el Congreso no puede intervenir para fijarle términos de duración a los cargos, es en relación con aquellos, que por ser de natu-raleza esencialmente de la rama judicial [debe decir ejecutiva], la Constitución no les dispuso término, y, por consecuencia, el poder de remover estaba implícito en la facultad de nombrar.
Señor Presidente y compañeros delegados: el propósito de esta enmienda que tengo ahora el honor de proponerles, es sen-cillamente que adoptemos la manera de bregar con el asunto que establece la Constitución de los Estados Unidos, con la interpretación judicial de la misma en la forma en que la he-mos expuesto. (Corchetes en el original.) Diario de Sesiones, supra, págs. 2268-2270.
Como vemos, al aprobarse nuestra Constitución hicimos nuestro el modelo de análisis expuesto en Myers v. United States, supra, y en Humphery’s Executor v. U.S., supra, para evaluar bajo qué circunstancias la Asamblea Legisla-tiva puede imponer restricciones al Gobernador para des-tituir funcionarios del Ejecutivo. Es decir, lo resuelto en estos casos determina cuáles son los contornos del poder de nombramiento del Gobernador y su facultad de destitución, y la limitación que ese poder necesariamente representa para el ejercicio de las prerrogativas de la Asamblea Legislativa. Ciertamente, en lo que se refiere a los funcio-narios cuyas funciones son de la esencia misma del Poder Ejecutivo, adoptar lo resuelto en Myers es cónsono con la visión adoptada en la Constitución de que el Gobernador está investido con todo el poder ejecutivo sin “limitación de ninguna clase”.
A la luz de lo anterior, y habida cuenta de que la Cons-titución del Estado Libre Asociado calca a grandes rasgos la estructura de gobierno plasmada en la Constitución de Estados Unidos, es apropiado que repasemos, con mayor *52detenimiento, cómo este tema ha sido atendido por el Tribunal Supremo de Estados Unidos, prestando particular atención a lo resuelto en Myers v. United States, supra, y en Humphrey’s Executor v. U.S., supra.
D. La Constitución de Estados Unidos no le asigna al Presidente el poder para destituir oficiales federales subor-dinados a él. De otra parte, la cláusula de nombramiento de dicha Constitución, contraria a la nuestra, establece dos clases de funcionarios que puede nombrar el Presidente. Los llamados “oficiales principales”, cuyos nombramientos recaen exclusivamente en el Primer Ejecutivo, y los llama-dos “oficiales inferiores”, los cuales pueden ser nombrados por el Presidente, los tribunales de justicia o los jefes de departamentos, conforme se disponga en ley. Art. II, Sec. 2, Cl. 2 de la Constitución de Estados Unidos, L.P.R.A., Tomo 1.
Ahora bien, aun cuando la Constitución estadounidense guarda silencio sobre la facultad de remoción del Presi-dente, el Tribunal Supremo resolvió temprano en su histo-ria constitucional que el poder de destitución del Presi-dente es incidental al poder de nombramiento. Matter of Hennen, 38 U.S. 230, 259 (1839); Keim v. United States, 177 U.S. 290, 293 — 294 (1900); Shurtleff v. United States, 189 U.S. 311, 314-315 (1903). Además, se ha resuelto que el poder de destitución es inherente a la facultad y respon-sabilidad del Presidente de asegurarse que se cumple fiel-mente con la ley. Myers v. United States, supra, págs. 163-164.
El alcance y los contornos del poder de nombramiento del Presidente y la facultad de destitución quedaron plas-mados, principalmente, en una trilogía de casos del Tribunal Supremo, a saber: Myers v. United States, supra; Humphrey’s Executor v. U.S., supra, y Wiener v. United States, 357 U.S. 349 (1958).
*53En Myers, el Tribunal Supremo declaró inconstitucional un estatuto federal que disponía que los directores del co-rreo de Estados Unidos (“postmasters”) —nombrados por un término fijo de cuatro años— podían ser destituidos por el Presidente sólo “con el consejo y consentimiento” del Senado. El Tribunal federal determinó que el Congreso no podía interferir con la función constitucional del Presi-dente de hacer cumplir con las leyes, limitando su control sobre funcionarios ejecutivos nombrados para asistirlo en esa labor. Myers, supra, pág. 119 (“the President has the exclusive power of removal of executive officers of the United States whom he has appointed by and with the advise and consent of the Senate”). El Tribunal Supremo concluyó su opinión indicando lo siguiente:
Our conclusion on the merits, sustained by the arguments before stated, is that article 2 grants to the President the executive power of the government, i.e., the general administrative control of those executing the laws, including the power of appointment and removal of executive officers, a conclusion confirmed by his obligation to take care that the laws be faithfully executed; ... and, finally, that to hold otherwise would make it impossible for the President, in case of political or other difference with the Senate or Congress, to take care the laws be faithfully executed. (Enfasis suplido.) Myers v. United States, supra, págs. 163-164. Véanse: L.H. Tribe, American Constitutional Law, 3ra ed., Nueva York, Ed. Foundation Press, 2000, pág. 703 {“Myers .... is the primary source of the modern theory of removal”); Currie, The Distribution of Powers after Bowsher, 1986 S. Ct. Rev. 19, 34 (“Congress cannot deprive the President of the Executive Power. ... Thus the Court was plainly right in Myers v. United States, that Congress could not forbid the President to discharge the Postmaster”).
Posteriormente, en Humphrey’s Executor v. U. S., supra, el Tribunal avaló una restricción sobre la facultad del Pre-sidente para destituir a los comisionados del Federal Trade Commission (FTC). Según la ley impugnada, el Presidente sólo podía destituir a los comisionados por “ineficiencia, *54negligencia en el cumplimiento del deber, o mal manejo en el descargo de sus funciones”. (Traducción nuestra.)(12) Íd., pág. 619. El Tribunal Supremo federal razonó, luego de analizar las funciones de los comisionados del FTC, que éstos ejercían poderes “cuasi legislativos” y “cuasi judicia-les”, y no funciones de naturaleza ejecutiva como ocurría en Myers v. United States, supra, por lo que el Congreso podía válidamente limitar el poder de destitución del Presidente. El tribunal indicó:
We think it plain under the Constitution that illimitable power of removal is not possessed by the President in respect of officers of the character of those just named. The authority of Congress, in creating quasi legislative or quasi judicial agencies, to require them to act in discharge of their duties independently of executive control cannot well be doubted; and that authority includes, as an appropriate incident, power to fix the period during which they shall continue, and to forbid their removal except for cause in the meantime. Humphrey’s Executor v. U.S., supra, pág. 629.(13)
Por lo tanto, el análisis elaborado en Humphrey’s Executor v. U.S., supra, es de carácter funcional, pues las limi-taciones que pueda imponer el Congreso sobre la facultad de nombramiento del Presidente se evaluará a la luz de las funciones que desempeña el oficial.
En Wiener v. United States, supra, el Tribunal Supremo llegó a un resultado similar al de Humphrey’s Executor v. *55U.S., supra, al avalar una reclamación por despido injusti-ficado de un miembro del War Claims Commission (Comi-sión), quien había sido removido de su cargo por el Presi-dente Eisenhower. La ley habilitadora de la Comisión disponía que los cargos de comisionado se ejercieran du-rante el período que estuviera vigente esta Comisión y no proveía para la destitución de sus miembros. El Tribunal Supremo determinó que la Comisión se estableció como un cuerpo de naturaleza adjudicativo, por lo que el Presidente no podía destituir a los miembros a su antojo. Wiener v. United States, supra, pág. 345.
De un análisis conjunto de estos tres casos, se pueden extraer los principios siguientes: Primero, que el poder del Presidente para remover a un oficial, cuyas funciones son puramente ejecutivas, es absoluto. El segundo principio postula que, cuando las funciones que ejerce el funcionario ejecutivo gozan o participan de los atributos de la función legislativa o judicial, el Congreso sí tiene autoridad para condicionar la destitución de ese funcionario de su cargo, imponiendo por ejemplo, el requisito de justa causa para la destitución.
E. Nuestra discusión sobre el alcance de la facultad de destitución del Presidente quedaría trunca si no hiciéra-mos referencia a lo resuelto por el Tribunal Supremo en Morrison v. Olson, 487 U.S. 654 (1988); la más reciente expresión de dicho Tribunal sobre la facultad de nombra-miento y el poder de destitución del Presidente. Veamos.
A raíz del escándalo de Watergate, específicamente en respuesta al incidente conocido comúnmente como “Saturday Night Massacre”, cuando el Presidente Nixon desti-tuyó fulminantemente al fiscal especial Archibald Cox, quien investigaba los incidentes de Watergate, el Congreso aprobó el Ethics in Government Act. 28 U.S.C.A. secs. 591-*56599.(14) Esta ley, entre otras cosas, creaba la figura del Fiscal Independiente y disponía que este funcionario era de-signado por un panel especial de jueces establecido en la ley, 28 U.S.C.A. secs. 592(a)(1) y (c)(1), y sólo podía ser removido por el Secretario de Justicia por justa causa o por incapacidad mental o física. 28 U.S.C.A. sec. 596(a)(1).(15)
En Morrison v. Olson, supra, se cuestionó la constitucio-nalidad de la ley. Al enfrentarse a la controversia constitu-cional, el Tribunal Supremo federal tuvo que atender, como cuestión de umbral, si el Fiscal Independiente era un “ofi-cial principal” cuyo nombramiento le correspondía al Pre-sidente exclusivamente, o si, por el contrario, era un “ofi-cial inferior” que podía ser nombrado no sólo por el Presidente, sino también por la Rama Judicial.
El Tribunal federal concluyó que el Fiscal Indepen-diente era un “oficial federal inferior”. Ello así a base del análisis de cuatro criterios, a saber: porque éste podía ser destituido por un funcionario de alta jerarquía en la Rama Ejecutiva como lo era el Secretario de Justicia (Morrison v. *57Olson, supra, pág. 671); solamente se le delegaban faculta-des limitadas de procesamiento criminal y no tenía autori-dad para formular política pública (íd., págs. 671-672); su jurisdicción se limitaba a algunos altos funcionarios fede-rales que se alegaba habían incurrido en violaciones a cier-tos delitos de naturaleza grave (íd., pág. 672), y el término de nombramiento era limitado, pues concluía una vez fina-lizada su encomienda (íd.).(16)
Atendido el problema de umbral, el Tribunal federal pasó a analizar si alguna otra disposición de la Constitu-ción invalidaba el estatuto impugnado por contravenir la doctrina de separación de poderes. Para enfrentarse al planteamiento de separación de poderes, el Tribunal uti-lizó un modelo de análisis que exigía se evaluase “la tota-lidad de las circunstancias”.(17) Así, no tan sólo había que determinar el tipo de funcionario involucrado {Le., ejecu-tivo, cuasi legislativo o cuasi judicial), sino también cómo la limitación impuesta por el Congreso al Presidente inci-día sobre su facultad de hacer cumplir las leyes. El Tribunal articuló este modelo de análisis al indicar lo siguiente sobre el estatuto impugnado:
... taken as a whole [it did not] impermissibly ... undermined ... the powers of the Executive Branch [or] disrupt ... the proper balance between the coordinate branches [by] pervent[ing] the Executive Branch form accomplishing its constitutionally assigned functions. (Enfasis suplido.) Morrison v. Olson, supra, págs. 693-695.
*58El Tribunal planteó la controversia ante sí de la manera siguiente:
[B]ut the real question is whether the removal restrictions are of such a nature that they impede the President’s ability to perform his constitutional duty and the functions of the officials in question must be analyzed in that light. Morrison v. Olson, supra, pág. 691.
Señaló además:
We undoubtedly did rely on the terms “quasi-legislative” and “quasi-judicial” to distinguish the officials involved in Humphrey’s Executor and Wiener from those in Myers, but our present considered view is that the determination of whether the Constitution allows Congress to impose a “good cause” type restriction on the President’s power to remove an official cannot be made to turn on whether or not that official is classified as “purely executive.” This analysis contained in our removal cases is designed not to define rigid categories of those officials who may or may not be removed at will by the President, but to ensure that Congress does not interfere with the President’s exercise of the “executive power” and his constitutionally appointed duty to “take care that the laws be faithfully executed” under Article II. Myers was undoubtedly correct in its holding, and in its broader suggestion that there are some “purely executive” official who must be removable by the President at will if he is to be able to accomplish his constitutional role. (Énfasis suplido.) Íd., pág. 689.
Bajo este modelo de análisis, el Tribunal concluyó que el estatuto no disminuía impermisiblemente las prerrogati-vas del Presidente ya que, aun cuando la ley limitaba su control sobre las investigaciones criminales de altos funcio-narios de gobierno, éste retenía "suficiente control” sobre el Fiscal Independiente para descargar sus prerrogativas constitucionales. Morrison v. Olson, supra, pág. 696. Por lo tanto, el Ethics in Government Act no violaba la cláusula de nombramiento ni la doctrina de separación de poderes, al no interferir impermisiblemente con las facultades del Primer Ejecutivo.
*59No hay duda de que Morrison v. Olson, supra, reformula el análisis funcional de Humphrey’s Executor v. U.S., supra, y de Wiener v. United States, supra, así como incide sobre Myers v. United States, supra. Bajo Morrison v. Olson, supra, siempre habrá que analizar cómo la restricción impuesta por el Congreso incide sobre la obligación del Primer Ejecutivo de velar por el cumplimiento de las leyes, cuando de oficiales inferiores se trata, aun cuando éstos sean “funcionarios puramente ejecutivos”. El modelo de análisis establecido en Morrison v. Olson, supra, ha sido ampliamente criticado en la doctrina.(18)
En Guzmán v. Calderón, supra, adoptamos el análisis de “totalidad de las circunstancias” de Morrison para deslindar la interrelación entre el poder de nombramiento y destitución del Gobernador frente a las prerrogativas de la Asamblea Legislativa.(19) Aclaramos en el caso Guzmán v. Calderón, supra, que el criterio principal para analizar si las disposiciones de un estatuto inciden sobre el poder del Primer Ejecutivo, lo será evaluar si la limitación impuesta interfiere “en forma impermisible e irrazonable con ... [la facultad del Gobernador] de hacer cumplir y poner en vigor las leyes y de formular e implantar la política *60pública”. Guzmán v. Calderón, supra, pág. 21. Enfatizamos también que cuando se trate de funcionarios “puramente ejecutivos”, “la facultad de la Rama Legislativa para impo-ner requisitos es mínima”. Íd.
Procede entonces aplicar la normativa antes reseñada al caso ante nuestra consideración.
Veamos.
> hH
Los hechos de este caso denotan, con meridiana claridad, que la posición de Director Ejecutivo del Consejo de Desarrollo Ocupacional es estrictamente ejecutiva. El Consejo es una entidad gubernamental adscrita a uno de los departamentos del Ejecutivo de rango constitucional, como lo es el Departamento del Trabajo. El Director Ejecutivo es el funcionario creado por ley para dirigir las operaciones de esta entidad de la Rama Ejecutiva. Adviértase, además, que el Consejo no participa de funciones de carácter legislativo o judicial; nuevamente, sus funciones son estrictamente ejecutivas.
El Director Ejecutivo, como vimos, es nombrado por el Gobernador con el consejo y consentimiento del Senado y su salario lo determina el propio Gobernador. No es éste un funcionario en el servicio de carrera conforme la Ley de Personal del Servicio Público del Estado Libre Asociado y no goza, por lo tanto, de la protección que la ley le reconoce a los empleados de carrera.
Como señalamos inicialmente, el Consejo es el cuerpo rector para “implantar y hacer cumplir” la política pública gubernamental relacionada con la educación técnica ocu-pacional y establecer los objetivos de las agencias guberna-mentales para adelantar esa política pública. 18 L.P.R.A. sec. 1585(a) y (b). Ciertamente, entonces, el Director Eje-cutivo, al dirigir las operaciones del Consejo, no tan sólo *61implanta, sino también participa en la formulación de la política pública gubernamental en un área sensitiva para el desarrollo económico del país. Es, por lo tanto, impera-tivo que el Gobernador pueda ejercer una supervisión efec-tiva sobre tal funcionario y así asegurarse que se inter-preta y aplica la ley correctamente y acorde a su política pública.
De otra parte, las funciones que desempeña y el control que ejerce el Director Ejecutivo respecto a los desembolsos de los fondos federales que recibe el Gobierno de Puerto Rico, incide directamente sobre asuntos que conciernen al Gobernador, particularmente respecto a su política pública de promoción de empleos y fortalecimiento del desarrollo económico; Como correctamente señaló la Corte de Apela-ciones para el Primer Circuito, sobre este mismo aspecto,
... the control over allocation of substantial federal funds and the power to review the regional board’s proposal for work place investment involve policy making on issues of fundamental concern to the Governor: economic development, job creation and job training. (Enfasis suplido.) Santana v. Calderón, 342 F.3d 18, 21 (1er Cir. 2003).
Adviértase, además, que entre las funciones del Director Ejecutivo, como indicamos, está la de auditar a las juntas locales o regionales que reciben los fondos WIA para, entre otras cosas, cotejar el cumplimiento con los paráme-tros de contabilidad y la reglamentación estatal y federal aplicable en la utilización de los fondos públicos desembolsados. Como tal, el Director Ejecutivo es un fun-cionario esencial para que el Gobernador pueda cumplir con su obligación constitucional de cumplir y hacer cumplir las leyes.(20)
*62La citada Ley Núm. 97 dispone que este cargo se ejerza por el término fijo de cuatro años y no provee circunstancia alguna mediante la cual este funcionario pueda ser removido por el Gobernador. Concluimos que el Director Ejecutivo es un funcionario que desempeña estrictamente labores de la esencia del Poder Ejecutivo y que implanta, y en menor grado formula, la política pública en áreas de alto interés para el Gobierno. Asiste también al Gobernador en el descargo de su responsabilidad constitucional de velar por el cumplimiento de las leyes. Habida cuenta de lo anterior, concluimos que el término dispuesto en la ley es meramente directivo. Ese término no establece un período de tiempo mandatorio para desempeñar el cargo, por lo que no le confiere a ese funcionario un interés propietario sobre éste. Tampoco ese término priva al Gobernador de su prerrogativa de remover al funcionario del cargo si así lo entiende necesario y procedente.(21)
De lo contrario, habría que concluir que el término fijado impediría que el Gobernador pudiera cumplir con su prerrogativa constitucional de velar por el fiel cumplimiento de la ley, así como también de adelantar la política pública gubernamental sobre áreas de la injerencia del Poder Ejecutivo. Ello sería insostenible. La Legislatura no puede inmiscuirse en áreas que le han sido reservadas a otras ramas de gobierno y, mucho menos, eviscerar por completo una prerrogativa de otro de los poderes constitucionales.
*63Resolvemos, entonces, que el Director Ejecutivo del Consejo de Desarrollo Ocupacional, por ser un funcionario gubernamental que ejerce funciones estrictamente ejecutivas, que participa en la formulación e implantación de la política pública del Gobierno de Puerto Rico en áreas de seminal importancia (como los son la educación y el adiestramiento técnico ocupacional de sus ciudadanos; la creación de empleos; el desarrollo y fortalecimiento de la economía) y que asiste al Gobernador en el descargo de su obligación constitucional de hacer cumplir las leyes, es de líbre remoción del Gobernador.
 A la luz de lo anterior, concluimos que el término de cuatro años dispuesto en el Art. 5 de la Ley Núm. 97, supra, para ocupar el cargo de Director Ejecutivo del Con-sejo de Desarrollo Ocupacional, es meramente directivo, por lo cual bajo la cláusula de nombramiento de la Constitu-ción del Estado Libre Asociado de Puerto Rico, el Goberna-dor está facultado para remover a dicho funcionario del cargo cuando lo estime necesario y procedente.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita.

(1) El texto original de la pregunta certificada indica: “Does the Governor of Puerto Rico have the authority under the Constitution of Puerto Rico to remove the Executive Director of the HRODC?” Certification of Constitutional Question to the Supreme Court of Puerto Rico, pág. 3.


(2) En 1998, el Congreso de Estados Unidos promulgó el Workforce Investment Act (WIA, por sus siglas en inglés) para promover la inversión en la fuerza trabaja-dora, propiciando el empleo y la retención en el empleo de los trabajadores beneficiarios. Procura también esta ley federal mejorar el adiestramiento ocupacio-nal de los participantes como mecanismo para reducir el desempleo. 29 U.S.C.A. sec. 2811. Para recibir fondos WIA, el estado de la Unión, incluyendo el Estado Libre Asociado de Puerto Rico, debe crear una entidad gubernamental que formule un plan estratégico sobre cómo se invertirán estos fondos en beneficio de la fuerza trabajadora. A esos efectos, la Orden Ejecutiva 2000-06 creó la Junta Estatal.


(3) Los demandantes incluyeron, además, una reclamación por violación a la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sec. 146 et seq., por discrimen; una reclamación en daños y perjuicios según los Arts. 1802 y 1803 del Código Civil, 31 L.P.R.A. secs. 5141 y 5142; una reclamación directamente bajo la Constitución de Estados Unidos por discrimen (“Bivens claim”) y, finalmente, una causa de acción por violación al Consolidated Omnibus Budget Reconciliation Act (COBRA), Pub. L. No. 99-272, 100 Stat. 228, 29 U.S.C.A. sec. 1162, et seq.


(4) Sobre este particular, la Corte de Apelaciones de Estados Unidos para el Primer Circuito indicó en Santana v. Calderón, 342 F.3d 18, 30-31 (1er Cir. 2003), lo siguiente:
“We cannot conclude that the defendants had notice that their removal of the plaintiff from her position would violate clearly established law. Given the purely *39executive nature of the Executive Director position, the position’s limited policy making function, and the Governor’s general power of removal, it was reasonable for defendants to believe that Santana did not have a property interest in continued employment and that her termination therefore was not subject to constitutional due process protection.”


(5) Este funcionario no pertenece al servicio de carrera conforme a la Ley de Personal del Servicio Público del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 1301 et seq.


(6) La Orden Ejecutiva 2000-06 indica lo siguiente:
“The Executive Director of the Occupational Development and Human Resources Council shall be responsible and accountable to the State Board for the receipt, custody and disbursement of the federal funds received pursuant to WIA and shall post fidelity bond prescribed by the laws of Puerto Rico for public employees.”


(7) Luego de la aprobación de la Constitución del Estado Libre Asociado de Puerto Rico, el Art. 53 del Código Político, 3 L.P.R.A. sec. 6, fue enmendado para conformarlo al nuevo esquema de gobierno. El cambio no alteró en nada la facultad que allí se recoge; su lenguaje permaneció intacto.


(8) El Art. 49 del Acta Orgánica de 1917 disponía:
“En lo sucesivo todos los jueces, marshalls y Secretarios de los tribunales esta-blecidos actualmente o que se establecieron en adelante en Puerto Rico, y cuyo nom-bramiento por el Presidente no esté dispuesto por ley, serán nombrados por el Go-bernador con el concurso y consentimiento del Senado de Puerto Rico.” Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 131.


(9) Véanse, sobre este particular: S. Calabresi, Some Normative Arguments for the Unitary Executive, 48 Ark. L. Rev. 23, 37-47 (1995); R Currie, The Distribution of Power after Bowsher, 1986 Sup. Ct. Rev. 19, 31-36.


(10) Claro está, la acción que se exige del funcionario tiene que estar enmarcada dentro de sus atribuciones discrecionales. Véase G.P. Miller, Independent Agencies, 1986 Sup. Ct. Rev. 41, 59.


(11) Véase Calabresi, supra.


(12) “[I]nnefficiency, neglect of duty or malfeasence in office.” Humphrey’s Executor v. U.S., 295 U.S. 602, 619 (1935).


(13) La distinción hecha en Humphrey’s Executor v. U.S., 295 U.S. 602 (1935), entre funcionarios ejecutivos versus cuasi legislativos o cuasi judiciales, fortaleció la independencia de lo que se ha llamado la Cuarta Rama del gobierno (“the Headless Fourth branch”), a saber: las agencias o comisiones reguladoras, entre otras, el “Securities and Exchange Commission”, el “Federal Trade Commission”, el “Federal Reserve Board” y el “Federal Communications Commission”. El profesor Fried, in-dica lo siguiente: “The independence of the independent agencies is primarily due to the fact that their members do not —like most officers in the Executive Branch— serve at the pleasure of the President. Rather, under a variety of statutory formulations, they may be removed only for misbehavior.” C. Fried, Order & Law: Arguing the Reagan Revolution-A Firsthand Account, Nueva York, Ed. Simon y Schuster, 1991, págs. 155-156. Véase, además, Miller, op. cit., págs. 64-65.


(14) La ley que creó el Fiscal Independiente expiró el 30 de junio de 1999, al no ser reautorizada por el Congreso. Sobre el controversia! cargo del Fiscal Indepen-diente, véanse: Fried, op. cit.; P.M. Ryan, Comment: Consels, Councils and Lunch: Preventing Abuse of the Power to Appoint Independent Counsels, 144 U. Pa. L. Rev. 2537 (1996); J. O’Sullivan, The Independent Cousel Statute: Bad Law, Bad Policy, 33 Am. Crim. L. Rev. 463 (1996); T.S. Martin y D.E. Zerhuse, The Independent Counsel, Checks and Balances, 58 Geo. Wash. L. Rev. 536 (1990).


(15) Bajo esta ley, cuando el Secretario de Justicia recibiera información sobre posibles acciones criminales de altos funcionarios del Gobierno, cobijados por la ley, éste tenía la obligación que llevar a cabo una investigación preliminar. 28 U.S.C.A. sec. 591(a). Si de la investigación preliminar surgía la necesidad de ampliarla, en-tonces el Secretario debía solicitar de un panel especial de jueces, creados por la ley y adscritos a la Corte de Apelaciones de Estados Unidos para el Distrito de D.C., que designase un Fiscal Independiente. 28 U.S.C.A. sec. 592(a)(1) y (c)(1). El panel especial entonces definía el alcance de la investigación criminal referida. 28 U.S.C.A. sec. 593(b)(1). Una vez nombrado el Fiscal Independiente, tenía plena autoridad e inde-pendencia para investigar y acusar. El estatuto indicaba que el fiscal estaba inves-tido con los poderes siguientes: “[the] full power and independent authority to exercise all investigative and prosecutorial functions and powers of the Department of Justice, the Attorney General and any other office or employee of the Department of Justice.” 28 U.S.C.A. sec. 594(a). Una vez nombrado, el Fiscal Independiente sólo podía ser destituido por el Secretario de Justicia por justa causa o por incapacidad mental o física. 28 U.S.C.A. sec. 596(a)(1).


(16) El profesor Tribe, quien compareció como amigo de la corte en Morrison v. Olson, 487 U.S. 564 (1988), en representación del Fiscal Independiente Lawrence Walsh (quien investigaba el escándalo “Irán-Contra”), critica severamente la conclu-sión del Tribunal y dice:
“It seems a stretch, to say the least, to describe as an inferior, rather than principal officer of the United States, a government official empowered to embark on a largely unsupervised mission to take down a President.” L.H. Tribe, American on Constitutional Law 3rd, Nueva York, Ed. Foundation Press, 2000, Sec. 4-8, pág. 685.


(17) El profesor Tribe describe este análisis así: “the seemingly unprincipled ‘totality of the circumstances’ test.” Tribe, op. cit., pág. 696.


(18) Véanse, entre otros: Martin, Morrison v. Olson and Executive Power, Tx. L. & Pol. 511 (2000); S. Breker-Cooper, The Appointments Clause, and the Removal Power: Theory and Séance, 60 Tenn. L. Rev. 841 (1994); L. Libberman, Morrison v. Olson: A Formalistic Perspective on Why the Court was Wrong, 38 Am. U.L. Rev. (1989); R.F. Nagel, A Comment on the Rule of Law Model of Separation of Powers, 30 Wm. & Mary L. Rev. 355 (1989); S.L. Carter, Comment: The Independent Counsel Mess, 102 Harv. L. Rev. 105 (1988); M.H. Redish, Separation of Powers, Judicial Authority and the Scope of Art. III: The Troubling cases of Morrison and Mistretta, 39 De Paul L. Rev. 299 (1989); K. Werhan, Towards an Eclectic Approach to Separation of Powers: Morrison v. Olson Examined, 16 Hastings Const. L.Q. 393 (1989).


(19) Es de notar que en Guzmán v. Calderón, 164 D.P.R. 220 (2005), establecimos que el referido análisis tendrá como punto de partida evaluar “el grado de indepen-dencia que requiere, con respecto a la Rama Ejecutiva, el funcionario en cuestión para ejecutar eficientemente las tareas que le fueron delegadas”para entonces poder determinar si el funcionario es “puramente ejecutivo” y, por lo tanto, puede ser libre-mente removido. (Enfasis suplido.) Véase además, a esos efectos, Wiener v. United States, 357 U.S. 349, 353 (1958)


(20) Sobre este particular se señala en Santana v. Calderón, 342 F.3d 18, 29 (1er Cir. 2003), lo siguiente:
“Moreover, the Executive Director’s responsibility for the receipt, custody and disbursement of the federal funds pursuant to WIA, and her duty to audit the region*62al boards for accountability and compliance with federal and Commonwealth regulations, make the position important to the Governor’s constitutional obligation to faithfully execute the laws in these areas of central concern.”


(21) En igual sentido, en Santana v. Calderón, supra, pág. 29, la Corte de Ape-laciones de Estados Unidos para el Primer Circuito indicó:
“By contrast, if the statute establishing the Executive Director position is interpreted as guaranteeing a four-year term, the Governor’s power to assure that the Executive Director is competently performing her responsibilities is severely impaired. Hence, on the limited record before us on interlocutory appeal, it appears that the position of Executive Director of the HRODC may fall within the Governor’s constitutional power of removal under a Morrison-type analysis.”